Name: Commission Regulation (EU) 2019/1257 of 23 July 2019 correcting the Bulgarian language version of Regulation (EC) No 1223/2009 of the European Parliament and of the Council on cosmetic products (Text with EEA relevance.)
 Type: Regulation
 Subject Matter: health;  chemistry;  European Union law;  consumption
 Date Published: nan

 24.7.2019 EN Official Journal of the European Union L 196/5 COMMISSION REGULATION (EU) 2019/1257 of 23 July 2019 correcting the Bulgarian language version of Regulation (EC) No 1223/2009 of the European Parliament and of the Council on cosmetic products (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1223/2009 of the European Parliament and of the Council of 30 November 2009 on cosmetic products (1), and in particular Article 31(1) thereof, Whereas: (1) The Bulgarian language version of Regulation (EC) No 1223/2009 contains an error in entry 12, the table, column (i), the first sentence of Annex III of that Regulation, which was introduced by Commission Regulation (EU) No 1197/2013 (2) as regards the conditions of use and warnings concerning the substances. (2) The Bulgarian language version of Regulation (EC) No 1223/2009 should therefore be corrected accordingly. The other language versions are not affected. (3) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Cosmetic Products, HAS ADOPTED THIS REGULATION: Article 1 (does not concern the English language) Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 342, 22.12.2009, p. 59. (2) Commission Regulation (EU) No 1197/2013 of 25 November 2013 amending Annex III to Regulation (EC) No 1223/2009 of the European Parliament and of the Council on cosmetic products (OJ L 315, 26.11.2013, p. 34).